UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrantx Filed by a Party other than the Registrant¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement x Definitive Additional Materials ¨ Soliciting Material Pursuant to § 240.14a-12 JAPAN SMALLER CAPITALIZATION FUND, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ý No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: JAPAN SMALLER CAPITALIZATION FUND, INC. Two World Financial Center, Building B New York, New York 10281 AMENDED NOTICE OF 2 December 4, 2012 TO THE SHAREHOLDERS OF JAPAN SMALLER CAPITALIZATION FUND, INC.: Important Notice Regarding the Availability of Proxy Materials for Annual Meeting of Shareholders to be held on Tuesday, December 4, 2012:The Notice of Annual Meeting of Shareholders and Proxy Statement and the supplements and amendments thereto are available at www.edocumentview.com/JOF. Notice is hereby given that the date of the 2012 Annual Meeting of Shareholders (the “Meeting”) of Japan Smaller Capitalization Fund, Inc. (the “Fund”) has been postponed to Tuesday, December4,2012.The matters to be considered are set forth in the original Notice of the Meeting dated October 12,2012.The record date of September 18, 2012 has not been changed.The meeting will be held at 10:30 a.m. at the offices of Nomura Asset Management U.S.A. Inc., Two World Financial Center, Building B, New York, New York. The Meeting was originally scheduled to be held on November 14, 2012.The proposed site of the Meeting is closed due to flooding following Hurricane Sandy, and it is not clear that the site will be open by the original date of the Meeting. By Order of the Board of Directors Neil A. Daniele, Secretary New York, New York Dated: November 8, 2012
